Citation Nr: 9931071	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-25 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for prostatitis 
with urethritis and cystitis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to August 
1968.  This case was remanded by the Board of Veterans' 
Appeals (Board) in December 1994 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, for additional development.  The case is again before 
the Board for adjudication.

Service connection for post-traumatic stress disorder (PTSD) 
was denied by the RO in February 1984 and the veteran did not 
timely appeal.  However, since there is no evidence on file 
that the veteran was notified of the February 1984 denial, 
the issue will be adjudicated on a de novo basis, as noted on 
the title page.

A claim for service connection for skin disability due to 
exposure to Agent Orange was received from the veteran in 
August 1990.  A February 1992 rating decision deferred 
consideration of this issue due to pending regulatory 
changes.  Although the new regulatory criteria are in effect, 
the RO has not adjudicated this claim.  Therefore, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is not 
plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's claim for an increased 
evaluation for his service-connected genitourinary disability 
has been obtained.

3.  The veteran's service-connected genitourinary disability 
does not involve stricture or fistula of the urethra, the 
wearing of absorbent materials which must be changed more 
than two times a day, intermittent intensive management for 
urinary tract infection, marked obstructive symptomatology, 
more than moderately severe cystitis, daytime voiding 
interval of less than between 1-2 hours or awakening to void 
more than 3-4 times a night. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for prostatitis with urethritis and cystitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.115a, Diagnostic Codes 7512, 7518, 7519, 7527 (1994); 
38 C.F.R. §§ 4.7, 4.21, 4.115, Diagnostic Codes 7512, 7518, 
7519, 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Board must first determine whether the appellant has 
submitted evidence of a well-grounded claim for entitlement 
to service connection for PTSD.  If he has not, his claim 
must fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Although the medical evidence of record reflects that the 
veteran has undergone various psychiatric examinations, none 
of those examinations resulted in a diagnosis of PTSD.  In 
fact, there is no medical evidence of record showing that the 
veteran has ever been found to have PTSD.  The evidence 
supportive of the veteran's claim is limited to his own 
statements and testimony.  However, the veteran, as a lay 
person, is not competent to render a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Consequently, the veteran's claim for service 
connection for PTSD is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claim for service connection for 
the above noted disability.  Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).

Increased Rating

The veteran's claim for an increased evaluation for 
genitourinary disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Additionally, the facts relevant 
to the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's genitourinary disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

VA outpatient records for September 1989 reveal complaints of 
pain in the penis and rectum and urinary frequency.  The 
veteran underwent a cystoscopy.  The postoperative diagnosis 
was cystitis.

At a VA examination in January 1990, the veteran complained 
of dysuria, frequency and nocturia times 20.  On rectal 
examination, his prostate was noted to be nontender.  The 
diagnosis was questionable chronic prostatitis.  

The diagnoses on VA psychiatric examination in January 1992 
included prostatitis with urethritis and cystitis; however, 
no examination findings to support this diagnosis were 
reported.

The veteran testified at his RO hearing in July 1992 that he 
had to go to the bathroom 30-35 times a day, that he had pain 
on urination, that he had difficulty controlling his 
urination, and that he was receiving treatment for 
prostatitis.

On VA genitourinary examination in August 1992, the veteran 
complained of urinary frequency and penile pain; he noted 
occasional incontinence.  He did not have dysuria or 
hematuria.  Although the veteran said that his incontinence 
required a pad, he was not wearing one.  The diagnosis was 
rule out prostate cancer.  The veteran was hospitalized later 
in August 1992 for lower urinary tract symptoms, including 
frequency, nocturia 8-9 times, and hesitancy.  He did not 
have infection, dysuria, or hematuria.  He underwent 
cystoscopy and prostate needle biopsy.  No tumor was found.

On VA genitourinary examination in November 1997, it was 
noted that the veteran had severe brain damage, which 
prevented him from recognizing when his bladder was full, and 
could not answer questions.  Physical examination revealed 
that his abdomen was benign, with no masses or organomegaly.  
His prostate was small, nontender, and benign.  The diagnosis 
was incontinence due to brain damage and inability to perform 
normal toileting activities, with no evidence of active 
bladder or prostate condition.  

According to Hudson Valley Health Care records dated from 
March 1998 to January 1999, the veteran had occasional 
bladder incontinence in March, April, and June 1998, with 
prostatic hypertrophy noted in May and June 1998.  He was 
continent from October 1998 to January 1999, except for 
incontinency at night in November.  He was not having any 
genitourinary difficulty in March 1999 and was described as 
rarely incontinent.

The Board notes that effective February 17, 1994, VA revised 
the criteria for evaluating genitourinary disabilities.  
59 Fed. Reg. 2523-2529 (1994).  In Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  

According to the criteria in effect prior to February 17, 
1994, a 20 percent evaluation is warranted for moderately 
severe cystitis involving diurnal and nocturnal frequency 
with pain, tenesmus; a 40 percent evaluation is warranted for 
severe cystitis involving urination at intervals of one hour 
or less, contracted bladder.  38 C.F.R. § 4.115a, Diagnostic 
Code 7512.  A 10 percent evaluation is assigned for stricture 
of the urethra requiring dilatations every two or three 
months; a 30 percent evaluation is warranted for stricture of 
the urethra requiring frequent dilatations with cystitis.  
38 C.F.R. § 4.115a, Diagnostic Code 7518.  A 20 percent 
evaluation is assigned for mild fistula of the urethra with 
slight intermittent leakage; a 40 percent evaluation is 
warranted for moderate fistula of the urethra with continuous 
drainage requiring constant use of pad or appliance.  
38 C.F.R. § 4.115a, Diagnostic Code 7519.  Infections of the 
prostate gland are to be rated as for chronic cystitis, 
depending upon functional disturbance of the bladder.  
38 U.S.C.A. § 4.115a, Diagnostic Code 7527. 

According to the criteria effective beginning February 17, 
1994, diseases of the genitourinary system generally result 
in disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Where diagnostic 
codes refer the decisionmaker to specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Since the areas of 
dysfunction do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  
38 U.S.C.A. § 4.115a.  

Diagnostic Code 7512 was amended to provide that chronic 
cystitis is to be rated as for a voiding dysfunction.  
38 C.F.R. § 4.115b.  When rating for a voiding dysfunction, 
rate the particular condition as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115b.  A 20 percent 
evaluation is assigned for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence that requires the wearing of absorbent materials 
which must be changed less than 2 times a day; a 40 percent 
evaluation is warranted when the disability requires the 
wearing of absorbent materials which must be changed 2 to 4 
times a day.  38 C.F.R. § 4.115a.  A 20 percent evaluation is 
assigned for urinary frequency when the daytime voiding 
interval is between one and two hours or the veteran awakens 
to void three to four times a night; a 40 percent evaluation 
is warranted for urinary frequency when the daytime voiding 
interval is less than one hour or the veteran awakens to void 
five or more times a night.  A 10 percent evaluation is 
assigned for obstructed voiding when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: post void residuals greater than 150cc, markedly 
diminished peak flow rate (less than 10cc/sec) per 
uroflowmetry, recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every two to three months; a 30 percent evaluation 
is warranted for obstructed voiding when there is urinary 
retention requiring intermittent or continuous 
catheterization.  

Diagnostic Codes 7518 and 7519 were amended to provide that 
stricture or fistula of the urethra is to be rated as for a 
voiding dysfunction.  38 C.F.R. § 4.115b.  Diagnostic Code 
7527 was amended to provide that infections of the prostate 
are to be rated as for a voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b.  A 
10 percent evaluation is assigned for urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management; a 30 
percent evaluation is warranted for urinary tract infection 
involving recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than 2 times a 
year), and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a.

The veteran testified at his RO hearing in July 1992 that he 
had to go to the bathroom 30-35 times a day, that he had 
difficulty controlling his urination, and that he had pain on 
urination.  However, the objective medical evidence for the 
period pertinent to this claim confirms one episode of 
cystitis in September 1989 and no episode of cystitis, 
urethritis or prostatitis since then.  Although prostatitis 
with urethritis and cystitis was diagnosed on the VA 
psychiatric examination in January 1992, the diagnosis was 
apparently based upon information provided by the veteran or 
upon history recorded in the medical records since the 
examination report does not reflect that the veteran's 
genitourinary system was examined.  In any event, the 
psychiatrist did not report examination findings to support 
the diagnosis.  Neither prostatitis, urethritis nor cystitis 
was diagnosed on the VA genitourinary examination in August 
1992 or during the VA hospitalization in August 1992.  

Unfortunately, the veteran subsequently sustained brain 
damage which rendered him unable to communicate and unable to 
recognize when his bladder is full.  He experienced episodes 
of incontinence related to the brain damage.  There is no 
medical evidence confirming the presence of any symptoms 
associated with the service-connected disability since 
November 1989.  Therefore, the Board must conclude that the 
disability does not more nearly approximate the criteria for 
a higher evaluation than those for a 20 percent evaluation 
under the former or current schedular criteria.


ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 20 percent for prostatitis with 
urethritis and cystitis is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

